Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 15, 1969, convicting him of violating the Public Health Law with respect to narcotic drugs, upon a jury verdict, and sentencing him to an indeterminate prison term of from 7 to 10 years. Judgment affirmed. In our opinion, the proof presented an issue as to whether defendant was a seller of the heroin or merely the buyer’s accomplice or agent in purchasing this narcotic. We believe the jury was warranted in finding that the proof established beyond a reasonable doubt that defendant was one of the sellers and was beneficially interested in the proceeds of the sale (cf. People v. Wright, 20 A D 2d 652, affd. 15 N Y 2d 555; People v. Pulliam, 28 A D 2d 786). Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.